Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 48-86 are pending. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 48-60, and 61-73, drawn to a method of producing a pharmaceutical composition that induces humoral immunity to a target antigen, the method comprising:
identifying a nucleotide sequence encoding a first polypeptide comprising
(1) an antigen-binding domain that is higher at a first calcium ion concentration of 2 mM than at a second calcium ion concentration of 3 μM, and (ii) a first FcRn-binding domain;
generating a DNA comprising a second nucleotide sequence encoding a second polypeptide comprising (a) the antigen-binding domain, and (b) a modified FcRn-binding domain, wherein the amino acid sequence of the modified FcRn-binding domain differs from the amino acid sequence of the first FcRn-binding domain, and from the amino acid sequence of a native human IgG FcRn-binding domain, at one or more positions, and the modified FcRn-binding domain's ability to bind to a human FcRn receptor at pH 7.4 is greater than the ability of the first FcRn- binding domain to bind to a human FcRn receptor at the same pH;
expressing the DNA, thereby producing an antigen-binding molecule comprising the second polypeptide;
collecting the antigen-binding molecule that comprises the second polypeptide; and
producing a pharmaceutical composition comprising the antigen-binding molecule, wherein the pharmaceutical composition induces humoral immunity to the target antigen and a method of producing a pharmaceutical composition that induces humoral immunity to a target antigen, the method comprising 
(a) providing an antigen-binding domain that binds to the target antigen;
(b) testing the antigen-binding domain's antigen-binding activity at a first calcium ion concentration that is between 100 μM and 10 mM and at a second calcium ion concentration that is between 0.1 μM and 30 μM, and determining that the antigen-binding activity is greater at the first calcium ion concentration than at the second calcium ion concentration;
(c) generating a polynucleotide encoding a polypeptide comprising (i) the antigen-binding domain and (ii) an FcRn-binding domain that binds to a human FcRn receptor at pH 7.4;
(d) culturing cells comprising the polynucleotide, so that the cells express the polypeptide;
(e) collecting, from the cell culture of (d), an antigen-binding molecule that comprises the polypeptide; and
(f) producing a pharmaceutical composition comprising the antigen-binding molecule, wherein the pharmaceutical composition induces humoral immunity to the target antigen, classified in CPC C07K 16/00, C07K 2317/52.

Group II. Claims 48-60 and 74-86, drawn to a method of producing a pharmaceutical composition that induces humoral immunity to a target antigen, the method comprising:
identifying a nucleotide sequence encoding a first polypeptide comprising
(1) an antigen-binding domain that binds to the target antigen with an antigen-binding activity that is higher at pH 7.4 than at pH 5.8, and (ii) a first FcRn-binding domain;
generating a DNA comprising a second nucleotide sequence encoding a second polypeptide comprising (a) the antigen-binding domain, and (b) a modified FcRn-binding domain, wherein the amino acid sequence of the modified FcRn-binding domain differs from the amino acid sequence of the first FcRn-binding domain, and from the amino acid sequence of a native human IgG FcRn-binding domain, at one or more positions, and the modified FcRn-binding domain's ability to bind to a human FcRn receptor at pH 7.4 is greater than the ability of the first FcRn- binding domain to bind to a human FcRn receptor at the same pH;
expressing the DNA, thereby producing an antigen-binding molecule comprising the second polypeptide;
collecting the antigen-binding molecule that comprises the second polypeptide; and
producing a pharmaceutical composition comprising the antigen-binding molecule, wherein the pharmaceutical composition induces humoral immunity to the target antigen; and a method of producing a pharmaceutical composition that induces humoral immunity to a target antigen, the method comprising: 
(a) identifying an antigen-binding domain that binds to the target antigen;
(b) testing the antigen-binding domain's antigen-binding activity at a first pH between pH 6.7- 10.0 and at a second pH between pH 4.0-6.5, and determining that the antigen-binding activity is greater at the first pH than at the second pH;
(c) generating a polynucleotide encoding a polypeptide comprising (i) the antigen-binding domain and (ii) an FcRn-binding domain that binds to a human FcRn receptor at pH 7.4;
(d) culturing cells comprising the polynucleotide, so that the cells express the polypeptide;
(e) collecting from the cell culture of (d) an antigen-binding molecule that comprises the polypeptide; and
(f) producing a pharmaceutical composition comprising the antigen-binding molecule, wherein the pharmaceutical composition induces humoral immunity to the target antigen, classified in C07K16/28, C07K2317/92.

The inventions are independent or distinct, each from the other because:
Inventions of Groups I-II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the methods differ with respect to the methods and endpoints.  Therefore, they are patentably distinct.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Species Election/Restrictions
This application contains claims directed to the following patentably distinct species of (A) a particular target antigen identifiable in claims 49-50, 63-64, 76 and 77, (B) whether the Fc region comprises a fucose-containing sugar or fucose-deficient sugar at position 297 (EU numbering) identifiable in claims 54, 59, 68, 72, 73, 81, 85 and 86, (C) a particular human Fcγ receptor identifiable in claims 55, 69 and 82,  (D) a particular IgG isotype identifiable in claims 58, 71, 84, and (E) a particular combination of amino acid at each position recited in claim 52, 56, 57, 70, 79 and 83.

Applicant is required under 35 U.S.C. 121 to elect (A) a particular target antigen, (B) whether the Fc region comprises a fucose-containing sugar or fucose-deficient sugar at position 297 (EU numbering),  (C) a particular human Fcγ receptor, (D) a particular IgG isotype and (E) a particular combination of amino acid at each position in the Fc for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 48, 61, and 74 are generic.


The species are independent or distinct because the antigen-binding molecules bind to different target antigen with an antigen-binding activity that is higher at pH 7.4 than at pH 5.8 or higher at a first calcium ion concentration of 2 mM than at a second calcium ion concentration of 3 μM and comprise antibody Fc region differs from a native human IgG Fc at one or more positions and with or without fucose-containing sugar chain at position 297 have different structure, different binding specificity and effector functions.  The claims to the different species of antigen binding recite the mutually exclusive characteristics of such species.  In addition, these species of antigen-binding molecules are not obvious variants of each other based on the current record.  
The species require a different field of search (e.g., searching different CPC classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644